t c summary opinion united_states tax_court william j phillips jr and matrona a phillips petitioners v commissioner of internal revenue respondent docket no 2295-00s filed date joseph r lohin for petitioners kathleen k raup for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions by the parties ’ the issues are whether this court has jurisdiction to consider the propriety of a levy upon an individual_retirement_account ira of petitioner william j phillips jr petitioner- husband whether the proceeds of the levy are included in calculating petitioners’ modified_adjusted_gross_income magt for purposes of determining eligibility for the earned_income_credit eic whether respondent should have allocated percent of the proceeds of the levy to petitioners’ tax_liability and whether petitioners are entitled toa deduction for payment of a portion of petitioner-husband’s sec_6672 liability petitioners resided in wilkes-barre pennsylvania at the time the petition was filed this case was submitted fully stipulated pursuant to rule the applicable facts may be summarized as follows in respondent assessed a penalty under sec_6672 for failure to collect and pay over employment_taxes against respondent concedes that petitioners are not liable for the sec_72 10-percent additional tax in the amount of dollar_figure see 89_tc_287 except as discussed infra petitioners concede that the proceeds of the levy on petitioner-husband’s ira are includable in petitioners’ gross_income additionally in the petition petitioners raised the issue whether the notice_of_deficiency was valid petitioners did not address this argument at the hearing or in their trial memorandum and it is deemed to have been conceded see 87_tc_698 affd 832_f2d_403 7th cir petitioner-husband in the amount of dollar_figure the assessment was made in connection with petitioner-husband’s position as a responsible_officer of dynatrex inc an s_corporation petitioner-husband owned one-third of the stock of dynatrex inc at the time of the assessment dynatrex inc ceased operations by and did not file a federal_income_tax return for the taxable_year in respondent levied petitioner-husband’s ira held at dean witter reynolds dean witter in order to collect the liability from the sec_6672 assessment the ira was in petitioner--husband’s name only and petitioner matrona a phillips petitioner-wife was listed as the beneficiary of the tra in the event of his death dean witter complied with respondent’s levy by turning over the entire balance of petitioner--husband’s ira dollar_figure which respondent applied to the sec_6672 liability dean witter did not withhold any amounts for payment of petitioners’ federal_income_tax liability on petitioners’ joint federal_income_tax return petitioners reported gross_income of dollar_figure adjusted_gross_income of dollar_figure taxable_income of dollar_figure and self-employment_tax of dollar_figure petitioners had three qualifying children during all amounts are rounded to the nearest dollar q4e- and claimed an bic of dollar_figure petitioners did not report the ira distribution respondent determined that petitioners’ gross_income should be increased by the amount of the dollar_figure ira distribution the adjustment increased petitioners’ tax_liability and reduced the claimed eic discussion interest of petitioner-wife as we understand petitioners argue that dean witter should not have honored the levy because petitioner-wife had not consented to the forced distribution of the ira account and therefore the distribution should be deemed void the fact of the matter is dean witter did honor the levy and under the circumstances we are unsure where petitioners’ argument leads in all events it appears from this record that the levy and subseguent honoring thereof were correct under sec_6321 upon an assessment of tax a lien arises in favor of the united_states upon all property and rights to property belonging to the taxpayer respondent is authorized to collect such tax by levy upon all property and rights to property of the taxpayer sec_6331 and the person upon who the levy is served shall surrender such property sec_6332 upon the execution of a levy the internal_revenue_service acquires whatever rights the taxpayer - - possessed 472_us_713 petitioners do not claim that petitioner-husband against whom the assessment had been made had no interest in the account levied upon and it is not disputed that petitioner-husband could have withdrawn the funds if petitioner-wife had cognizable interest in the property levied upon her remedy was to bring an action in the district_court against the united_states pursuant to sec_7426 see id pincite but she cannot claim here that the distribution arising from the compliance with the levy by dean witter should be deemed void adjustments to petitioners’ modified_adjusted_gross_income for bic purposes sec_32 provides a credit based upon a taxpayer’s earned_income commonly referred to as an eic sec_32 a b provides that the credit shall not exceed the phaseout percentage of so much of the modified_adjusted_gross_income or if greater the earned_income of the taxpayer as exceeds the phaseout amount it is not contested that if the income from the ira distribution is included in petitioners’ magi respondent’s adjustment to the credit is correct sec_62 provides that adjusted_gross_income means gross_income less certain deductions these deductions do not include deductions for ira_distributions sec_32 c -- - provides that magi means adjusted_gross_income determined without regard to certain amounts none of which pertain to a distribution of ira funds petitioners argue however that the ira distribution should not be included in their magi because they did not physically receive any funds petitioners’ gross_income includes all amounts received or constructively received as a distribution from an ira see sec_408 sec_72 sec_61 89_tc_287 see also 47_tc_65 the nature of that income is not altered for purposes of computing adjusted_gross_income sec_62 or modified_adjusted_gross_income sec_32 simply because it was deemed constructively received respondent’s allocation of the entire proceeds to the sec_6672 a liability petitioners contend that respondent should have allocated percent of the proceeds of the levy to petitioners’ tax_liability the underpinnings of this argument lie in sec_3405 b which provides that the payor of any nonperiodic_distribution shall withhold percent of such distribution dean witter the payor did not withhold any amounts from the distribution pursuant to the levy on petitioner--husband’s ira petitioners argue that respondent knew that dean witter failed to withhold this amount and therefore it was respondent’s - responsibility to allocate percent of the distribution to their current year’s tax_liability we disagree this court follows the rule that in the case of involuntary payments respondent is free to apply the payments as he may choose amos v commissioner supra pincite see also 976_f2d_123 3d cir the payment made here in compliance with a levy was involuntary amos v commissioner supra in short respondent was entitled to apply the entire amount received from the levy to petitioner- husband’s sec_6672 liability deduction of loss from dynatrex inc petitioners argue that they are entitled to a so-called pass-thru loss deduction under sec_1366 for payment of a portion of petitioner-husband’s sec_6672 liability petitioners’ theory is that a payment in of a portion of dynatrex inc ’s employment_tax liability would be deductible by dynatrex inc and since it had no income for dynatrex inc as an s_corporation would have a loss that would pass through to the shareholders of dynatrex inc initially we observe that generally a taxpayer may not deduct payments made pursuant to a sec_6672 liability as an ordinary and necessary business_expense under sec_162 34_tc_1100 affd per curiam 294_f2d_957 5th cir 71_tc_389 or as a bad_debt under sec_166 73_tc_792 furthermore while petitioner-husband’s sec_6672 liability had its genesis in the corporate liability that liability became fixed and personal to him upon his failure to pay over the amount withheld to the government id pincite as we noted this court will not permit the taxpayer to transform a nondeductible personal obligation into a deductible corporate debt when to do so would circumvent the effectiveness of sec_6672 id pincite n finally even if petitioners could overcome these roadblocks petitioners have not established that dynatrex inc did not claim such a deduction in or earlier as a part of wages when paid in sum there is no basis for allowing petitioners such a deduction on their return reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent except as to the sec_72 penalty
